~;- •   •   ;·-   '_\II<


            AO 24SB (Rev. 02/08/2019) Judgment in a Crilninal Petty Case (Mqcj.ified) ,



                                                 UNITED STATES DISTRICT CO                                            MAR 2 2 2019
                                                             SOUTHERN DISTRICT OF CALIFORNIA

                                  United States of America
                                             v.

                                 Mario GamezcDe La Cruz                                      Case Number: 3:19-mj-21386

                                                                                            Karen M Stevens
                                                                                             Defendant's Attorney


            REGISTRATION NO. 84196298
            THE DEFENDANT:
             IZl pleaded guilty to count(s) 1 of Complaint
                                                        ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-




                  D was found guilty to count(s)
                    after a plea of not guilty. ·
                    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

            Title & Section                     Nature of Offense                                                     Count Number(s)
            8:1325                              ILLEGAL ENTRY (Misdemeanor)                                           1

                  D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




                  D Count(s)    ~~~~~~~~~~~~~~~~~~
                                                                                              dismissed on the motion of the United States.

                                                         IMPRISONMENT
                    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
             imprisoned for a term of:

                                            )]'.'TIME SERVED

                  IZl Assessment: $10 WAIVED IZI Fine: WAIVED
                  IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                  the defendant's possession at the time of arrest upon their deportation or removal.
                  D Court recommends defendant be deported/removed with relative,                            charged in case


                   IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
              of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
              imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
              United States Attorney of any material change in the defendant's economic circumstances.

                                                                                           Friday, March 22, 2019
                                                                                           Date of Imposition of Sentence


                                                                                            ./I!~
                                                                                           HONORABLE F. A. GOSSETT III
                                                                                           UNITED STATES MAGISTRATE WDGE


                  Clerk's Office Copy                                                                                        3:19-mj-21386
